            Case 1:20-cv-00528-JSR Document 13 Filed 03/03/20 Page 1 of 2
                                           USDCSDN¥
                                           DOCUMENT
Revised Form D-For cases assigned to Judge Rakoff ELECTRONICALLY~~Em~~e~te~m!!!bQ.!e~rJlJ)0i_J2Q_0!Ql0

                                                          DOC#:'_----+--+.:~


     ELIOT STEIN
                       Plaintiff(s),                              CIVIL CASE MANAGEMENT PLAN
                                                                         (JUDGE RAKOFF)
                       -v-

     GOOGLE, LLC d/b/a YOUTUBE
                                                                         ~     Civ. 00 528   (JSR) (KNF)

                       Defendant(s).
------------------------------------- X


                       This Court requires that t is ca e shall be ready for trial on
                                                   :?     ~o
        After consultation with counsel for the parties, the following Case Management Plan is adopted.
This plan is also a scheduling order pursuant to Rules 16 and 26(f) of the Federal Rules of Civil Procedure.

A.      The case (is) ~ P { to be tried to a jury. [Circle as appropriate]

B.      Joinder of additional parties must be accomplished by    May 1, 2020

C.      Amended pleadings may be filed without leave of Court until       May 1, 2020

D.      Discovery (in addition to the disclosures required by Fed. R. Civ. P. 26(a)):

        1.      Documents. First request for production of documents, if any, must be served by
          April2't 2020          . Further document requests may be served as required, but no document
        request may be served later than 30 days prior to the date of the close of discovery as set forth in
        item 6 below.

        2.     Interrogatories. Interrogatories pursuant to Rule 33.3(a) of the Local Civil Rules of the
        Southern District of New York must be served by April 17, 2020              . No other interrogatories
        are permitted except upon prior express permission of Judge Rakoff. No Rule 33.3(a) interrogatories
        need be served with respect to disclosures automatically required by Fed. R. Civ. P. 26(a).

        3.      Experts. Every party-proponent of a claim (including any counterclaim, cross-claim, or
        third-party claim) that intends to offer expert testimony in respect of su claim must make the
        disclosures required by Fed. R. Civ. P. 26(a)(2) by J                     ~ . Every party-opponent
        of such claim that intends to offer expert testimony in opposition to su~!laim must make the
        disclosures required by Fed. R. Civ. P. 26(a)(2) by Jtrly 27, 202f).     tJ:...No expert testimony
        (whether designated as "rebuttal" or otherwise) will be permitted by other experts or beyond the
        scope of the opinions covered by the aforesaid disclosures except upon prior express permission of
        the Court, application for which must be made no later than 10 days after the date specified in the
        immediately preceding sentence. All experts may be deposed, but such depositions must occur
        within the time limit for all depositions set forth below.
                    Case 1:20-cv-00528-JSR Document 13 Filed 03/03/20 Page 2 of 2


              4.      Depositions. All depositio s (including any expert depositions, see item 3 above) must be
              completed by _ _Ai~Ef!lE:r:2;a!!l____. Unless counsel agree otherwise or the Court so orders,
              depositions shall not commence until all parties have completed the initial disclosures required by
              Fed. R. Civ. P. 26(a)(l) or until four weeks from the date of this Order, whichever is earlier.
              Depositions shall proceed concurrently, with no party having priority, and no deposition shall extend
              beyond one business day without prior leave of the Court.

              s_.     Requests to Admit. Requests to Admit, if any, must be served by .A:w)osl 26, 2Q£8 ...
              [msert date that is no later than 30 days prior to date of close of discovery as set forth in item 6
                                                                                                                     ii 7/~ d
              below].                                                       /,

              6.      All discovery is to be completed by    '::j,epte~)ij,   ~920. Interim deadlines for items
              1-5 above may be extended by the parties on consent without application to the Court, provided the
              parties are certain they can still meet the discovery completion date set forth in this paragraph. The
              discovery completion date may be adjourned only upon a showing to the Court of extraordinary
              circumstances, and may not be extended on consent.

     E.      Post-discovery summary judgment motions in the form prescribed by the Court's Individual Rules of
     Practice may be brought on without further consultation with the Court provided that a Notice of any such
     motion, in the form specified in the Court's Individual Rules of Practice, is filed no later than one week


 r
7 ~(
     following the close-of-discovery date (item D-6 above) and provided~ t the moving papers are served by
        Qc:;mbij[ 2, 282B     ' answering papers by Qe+ol;e; 90, 2ft€!Cg/l}fand reply papers by ~(~
        Wevmobor::6, 2Qa6 [the last of these days being no later than six weeks following the close of
                                                                                                                r
     discovery]. Each party must file its respective papers with the Clerk of the Court on the same date that such
     papers are served. Additionally, on the same date that any papers are served and filed, counsel filing and
     serving the papers must arrange to deliver courtesy non-electronic hard copies to the Courthouse for delivery
     to Chambers.

     F.      A final pre-trial confer nee, as well as oral argument on any post-discovery summary judgment
     motions, shall be held on        ~ c:::;:t   c:t. \1--l • [ date to be inserted by the Court], at which time the
     Court shall set a firm trial da e. The timing and other requirements for the Joint Pretrial Order and/or other
     pre-trial submissions shall be governed by the Court's Individual Rules of Practice.

       G.     All motions and applications shall be governed by Judge Rakoffs Individual Rules of Practice.
       Counsel shall promptly familiarize themselves with all of the Court's Individual Rules, as well as with the
       Local Rules for the United States District Court for the Southern District of New York.

                      SO ORDERED.

                                                                    JEDS~
                                                                         U.S.D.J.
